Case 1:21-cr-00046-ERK Document 67 Filed 04/15/21 Page 1 of 2 PageID #: 1019

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:ICR                                             271 Cadman Plaza East
F. #2015R01171                                      Brooklyn, New York 11201



                                                    April 15, 2021

By ECF and Email

The Honorable Edward R. Korman
United States District Judge
Eastern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Kaveh Lotfolah Afrasiabi
                      Criminal Docket No. 21-46 (ERK)

Dear Judge Korman:

              The government respectfully moves to continue the status conference in this
matter currently scheduled to proceed by videoconference on April 21, 2021 at 2:00 p.m., to a
date convenient to the Court after April 28, 2021. The undersigned attorney is counsel on a
case currently scheduled for trial before the Honorable Pamela K. Chen on April 19, 2021.
Based on the pretrial conference in that matter held earlier today, it appears that the trial will
go forward on April 19th. The undersigned expects that the trial may take more than a week
depending on the complexities of selecting a jury during the COVID-19 pandemic, and
whether the defendant in that case chooses to offer evidence in his defense. Accordingly, the
undersigned will be unavailable for the status conference scheduled in this matter on April
21st.

               In response to the defendant’s recent emails regarding discovery (see Dkt. Nos.
65 and 66), the government notes that on March 1, 2021, it produced approximately 1,800
pages of marked discovery to the defendant, as well as the contents of several CDs, DVDs and
a USB flash drive through the government’s secure file transfer system. (See Gov’t Opp’n to
Mot. at 4, Dkt. No. 53 (Mar. 1, 2021)). The government has also returned to the defendant
several items that were originally seized during a search of the defendant’s residence pursuant
to search warrant. Notwithstanding these productions, the defendant has advised the
government that he will not review the discovery that has been provided to him through the
government’s secure file transfer system and has requested that the discovery be provided to
him on a USB drive. While the government will accommodate the defendant’s request to
Case 1:21-cr-00046-ERK Document 67 Filed 04/15/21 Page 2 of 2 PageID #: 1020




receive discovery via USB drive, the government has been unable to re-produce that discovery
to the defendant while the undersigned prepares for trial on April 19th. The government will
ensure that the defendant is provided the discovery on a USB drive in advance of the next
status conference in this matter.



                                                 Respectfully submitted,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                          By:     /s/Ian C. Richardson
                                                 Ian C. Richardson
                                                 Assistant U.S. Attorney
                                                 (718) 254-6299

cc:    Kaveh Lotfolah Afrasiabi (defendant) (by Email)
       Deirdre D. von Dornum, Esq. (standby counsel) (by Email)
       Clerk of Court (ERK) (by ECF and Email)




                                             2
